Citation Nr: 0527690	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  04-32 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Pennsylvania Adjutant 
General's Office/Department of Military 
and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1943 to May 1946.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, which denied service 
connection for hearing loss.  In August 2005, the veteran 
testified before the undersigned at a travel board hearing 
held at the Pittsburgh RO.    


FINDING OF FACT

The veteran's bilateral hearing loss was not present during 
service or for decades thereafter, and there is no medical 
evidence of record linking the veteran's hearing loss to any 
incident of service, to include acoustic trauma.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active 
service, nor may sensorineural hearing loss be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107  (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, and 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder, which includes, but is not limited 
to:  service medical records; the appellant's contentions, 
including those presented at a hearing before the Board in 
August 2005; VA audio examination report dated in June 2004; 
various private medical records for cancer treatment received 
since 2002; and lay statements.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  
Rather, the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, with regard to 
this claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) 
(the law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant). 

In November 2003, the veteran initiated his claim for service 
connection for hearing loss.  In a January 2004 statement he 
indicated that his current hearing loss is the result of an 
electrical fire and inservice acoustic trauma from 5 inch 
guns that were fired from his ship, the USS VINCENNES.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110 and 1131.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and organic diseases of the nervous system 
(to include sensorineural hearing loss) become manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
	
Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 38 
C.F.R. § 3.385, discussed below, then operates to establish 
when a hearing loss can be service connected.  Hensley at 
159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Here, the veteran currently has bilateral sensorineural 
hearing loss of a level that is considered a disability under 
38 C.F.R. § 3.385.  This is clearly shown in the veteran's 
June 2004 VA examination report.  What is not shown by this 
examination report, or, unfortunately, by any other medical 
evidence in the claims file, is a link between the veteran's 
current hearing loss and his period of service.  The veteran 
asserted that his hearing loss was caused by an electrical 
fire and by inservice exposure to acoustic trauma from 
gunfire off of the USS VINCENNES.  

Service medical records and service personnel records do not 
show any evidence of an electrical fire, so it is impossible 
to relate his hearing loss to such an incident.  While 
service medical records do not show a definitive record of 
inservice exposure to acoustic trauma, the Board notes that 
it is quite likely that the veteran's duty on board the USS 
VINCENNES during famous WWII battles brought him into close 
proximity with the sounds of engine noise and the firing of 
large guns.  The fact that the veteran was exposed to such 
excessive noise is not in dispute.  See 38 U.S.C.A. 
§ 1154(b).  

That being said, the Board must point out that there is 
absolutely no medical evidence on file to show that the 
veteran developed a chronic hearing loss as a result of 
inservice exposure to excessive noise.  The file contains no 
medical evidence showing complaints or medical findings 
regarding defective hearing or ear problems during service, 
at separation, or for many years thereafter.  Conversely, the 
only contemporaneous medical record we have, his May 1946 
examination prior to separation, shows that the veteran's 
hearing acuity was recorded at 15/15 on whispered voice test, 
and 20/20 on a coin click test.  

Although the veteran has claimed that he had hearing loss 
during service, and that hearing loss since that time that 
has recently grown more dramatic, the Board finds that 
service medical records and post-service medical records show 
no indication that the veteran was ever treated for 
complaints indicative of hearing loss until many years after 
service.  In fact, it is not until the 2003 claim for service 
connection that the veteran even reported hearing loss to VA.  
While the veteran reported private treatment in the 1950s for 
dizziness and instability, which he believes were related to 
his ear problems, attempts to obtain these records have 
proven fruitless.  (See the April 2005 request for records 
from the Pittsburgh Mercy Health System.)  The Board must 
rely on medical evidence of record.  Without any such 
evidence linking the veteran's hearing loss to his inservice 
acoustic trauma, service connection must be denied.

While the veteran was not diagnosed with hearing loss at 
service discharge or sensorineural hearing loss within one 
year from separation from service, service connection is not 
precluded if hearing loss can otherwise be linked to service.  
Ledford v. Derwinski, 3 Vet. App. 87 (1992).  On review of 
the evidence, however, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  Although the 
file contains a note on his June 2004 audiological evaluation 
that reads "longterm unilateral loss WWII Navy in Pacific", 
this comment was based entirely on the veteran's reported 
history and not on review of the claims file or the veteran's 
service medical records.  Other than this note, the file 
contains no medical evidence that links his hearing loss to 
service.  Moreover, no competent medical evidence has 
otherwise been presented to show a causal nexus between 
inservice acoustic trauma and the veteran's hearing loss 
today.  The Board has considered the June 2004 VA examination 
report, which included the note reported above.  Such 
statements constitute only a history provided by the veteran.  
The Court has held that a bare transcription in a medical 
record of the veteran's self-reported history, unenhanced by 
medical analysis, does not constitute competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 405 (1995).  

Without medical evidence linking hearing loss to some aspect 
of his period of active duty, the veteran's claim for service 
connection must be denied.  The Board has considered 
statements and testimony from the veteran.  Although he has 
asserted that he has hearing loss due to inservice acoustic 
trauma, the medical evidence fails to establish a causal 
connection, or nexus, between the current hearing loss and 
inservice trauma.  While the veteran may believe that the 
present degree of hearing problems was caused by an inservice 
injury, he is a layman and has no competence to offer a 
medical opinion in that regard.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). 

In summary, the Board finds that hearing loss was not shown 
in service or for many years thereafter.  Furthermore, the 
preponderance of the medical evidence on file does not relate 
the current symptoms to any aspect of the veteran's period of 
active duty.  Direct service connection requires a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); See also, 
Hickson, supra.  The evidence of record does not support such 
a finding in this case.  In light of the foregoing, the Board 
finds that the preponderance of the evidence is against the 
claim, and the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.

The VCAA notice requirements have been satisfied by virtue of 
the January 2004 letter sent to the claimant.  That letter 
advised the veteran what information and evidence was needed 
to substantiate the claim decided herein and of his and VA's 
respective duties for obtaining evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   He was specifically told 
that it was his responsibility to support the claim with 
appropriate evidence.  The claimant has not alleged that VA 
failed to comply with the notice requirements of the VCAA.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC (SSOC), 
he was provided with specific information as to why this 
particular claim was being denied, and of the evidence that 
was lacking.  He was also supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) in the August 2004 SOC.  

The RO's January 2004 letter did not specifically tell the 
claimant to provide any relevant evidence in his or her 
possession.  However, he was otherwise fully notified of the 
need to give to VA any evidence pertaining to the claim.  
There is no allegation from the claimant that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  When considering the 
notification letter, the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC (SSOC), 
as a whole, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to this claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the appellant.  
However, what the VCAA seeks to achieve is to give the 
claimant notice of the elements discussed in Pelegrini II.  
Once that is done-whether by a single notice letter or via 
more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, because each of the four 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the appellant covering 
all content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield, supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, the January 2004 
notice letter provided substantial notice prior to the 
initial adjudication in July 2004.  The claimant has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done through the January 2004 
letter and subsequent correspondence from VA.  The Board 
finds that any defect with respect to the timing of the full 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Although full  notice may not have been provided to 
the veteran in 2004, prior to the first adjudication of the 
claim, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the full notice was provided, the claim was 
readjudicated and an additional SSOC was provided to the 
veteran in February 2005.  Not only has the appellant been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA have essentially cured 
any error in the timing of notice.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records are in the 
file.  Searches were also made for the private treatment he 
alleged having received in the 1950s.  See April 2005 
response from Pittsburgh Mercy Health System.  Any efforts by 
VA to make further requests for these records would be 
futile. The file contains post-service private and VA 
treatment records.  The claimant has at no time referenced 
available outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The claimant was afforded a medical examination in June 2004.  
While that examination contained no opinion regarding whether 
the veteran's current hearing loss was likely related to 
inservice acoustic trauma, such an opinion would have been 
based only on speculation in light of the finding of normal 
hearing at separation and the absence of any record of 
hearing loss for decades following service.  Further 
examination or opinion is not needed because, at a minimum, 
there is no persuasive and competent evidence that the 
hearing loss condition may be associated with the claimant's 
military service.  Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  This is 
discussed in more detail above.  

VA satisfied its duties to inform and assist the claimant at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claim in this 
decision.

ORDER

Service connection for hearing loss is denied.

	                        
____________________________________________
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


